UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA F  i E 
) 5355732014
SAMUEL ORTIZ—DIAZ, ) Cletk, us. District & Bankruptcy
) Courts for the District of Columbia
Plaintiff, )
)
v. ) Civil Action No. 12-726 (RCL)
)
UNITED STATES DEPARTMENT OF )
HOUSING AND URBAN DEVELOPMENT, )
OFFICE OF THE INSPECTOR GENERAL )
)
Defendant. )
)
MEMORANDUM OPINION

This case arises from plaintiff Samuel Ortiz-Diaz’s allegations of discrimination against
the US. Department of Housing and Urban Development’s Ofﬁce of Inspector General
(“Agency”). Ortiz-Diaz alleges that Assistant Inspector General, Investigations, John McCarty,
denied Ortiz-Diaz’s requests to transfer to Albany, New York and Hartford, Connecticut because
of his race and national origin. Ortiz-Diaz, who is Hispanic and Puerto Rican, contends that
McCarty routinely approved transfers for similarly-situated white, non-Puerto Rican

investigators to their desired locales. P1.’s Opp’n 2.

Before the Court is Mr. Ortiz-Diaz’s Motion to Compel, ECF No. 20, the Agency’s
response, ECF No. 21, and Mr. Ortiz-Diaz’s reply, ECF No. 22. Also before the Court is the
Agency’s Motion for Summary Judgment, ECF No. 23, Mr. Ortiz-Diaz’s opposition, ECF No.
25, and defendant’s reply, ECF. No. 26. Based on these submissions, applicable law, and the
record in this case, the Court will GRANT defendant’s Motion [23] for Summary Judgment,

DENY plaintiff 5 Motion [20] to Compel, and DISMISS plaintiff’s claim.

I. BACKGROUND

Mr. Ortiz-Diaz began his employment with the Agency in April 1998 as a Criminal
Investigator in San Juan, Puerto Rico. Am. Compl. 11 6; Def.’s Mot. Summ. J. 4. In December
of 2000, Ortiz-Diaz requested a reassignment to Hartford, Connecticut, after his wife received a
job offer in Albany, New York. ECF No. 5-4 at 12 (Ramos Decl.); id. at 22 (Notiﬁcation of
Personnel Action). The reassignment request was granted and Mr. Ortiz-Diaz and his wife
moved to Albany. Id; ECF 25-3 (Ortiz-Dial Decl.)1l 1.

Mr. Ortiz-Diaz subsequently applied for and received a position with the Criminal
Investigation Division in Washington, DC, where he could earn a higher salary. Ortiz-Diaz
Decl. 1111 1—5. He agreed to remain with HUD OIG in Washington from December 15, 2009 to
December 15, 2010 or repay relocation expenses. ECF 5-3 (Ortiz-Diaz Rebuttal Aff.) at 37. Mr.
McCarty approved Ortiz-Diaz’s promotion. ECF 23-3 (McCarty Dep.) at 79: 1—5.

In July 2010, Mr. Ortiz-Diaz applied for an Assistant Special Agent in Charge position in
New York City and was not selected. ECF 5-4 at 64; Ortiz-Diaz Decl. 11 11. Although he
believed that he was denied the position because of his race, he did not pursue an EEO claim.
Ortiz—Diaz Decl. 11 11. The individual selected for the position was also Hispanic, and Mr.
McCarty approved his selection. McCarty Dep. 83:6—8423.

The Agency maintains a no cost, voluntary transfer program that allows investigators to
request voluntary transfers to duty stations of their choice for reasons other than the specific
stafﬁng needs of the Agency. ECF 25-20 (Dep. of Lester A. Davis, Deputy Assistant Inspector

General for Investigations) at 14. In October 2014, Mr. Ortiz-Diaz requested that he be
considered for such a transfer to Albany, New York or Hartford, Connecticut. Although there

were no Special Agent positions in Albany, Special Agent in Charge Rene Febles felt it would be

helpful to have an agent stationed there. ECF 25—15 at 26—29 (Febles Dep.). Additionally, Mr.

Ortiz-Diaz believes that it is unnecessary to be stationed at an ofﬁce housing other investigators
and it was common for people to work from home. Ortiz-Diaz Decl. 1] 19.

The Agency also asserts that there was no position available in Hartford. Previously, on
July 19, 2010, Mr. McCarty had sent OIG employees an email announcing a possible no-cost
reassignment to Hartford and requesting applications. ECF 5-3, 41 (Email); Ortiz-Diaz Decl.
111] 15-18. Mr. McCarty testified that the email was mistakenly sent due to poor communications:
It should never have been issued because there was no position available there and the region
was overstaffed. McCarty Dep. 2123—22:12. Mr. Lester Davis, Deputy Assistant Inspector
General for Investigations, stated that if a position was cancelled it was the practice of 01G not
to send a recall email. ECF 23-4 (Davis Dep.) at 5725—17. As Mr. Ortiz—Diaz points out, a white
employee was subsequently relocated to the Hartford ofﬁce some time in 2011—but that was
after a Special Agent announced (in January 2011) that she would be leaving the Agency. ECF
25-11.

It is undisputed that Mr. Ortiz-Diaz’s requests for transfers were denied, although the
reasons for the denials are hotly contested. Mr. Ortiz—Diaz alleges that the denials were
motivated by racial discrimination because voluntary transfers were “routinely” approved for
white investigators, even when it required creating positions or permitting working remotely.
Pl.’s Opp’n 9—10.

II. SUMMARY JUDGMENT MOTION

A. Legal Standard

Summary judgment is appropriate when “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). The
movant may successfully support its motion by “informing the district court of the basis for its
motion, and identifying the portions of ‘the pleadings, depositions, answers to interrogatories,
and admissions on ﬁle, together with the afﬁdavits, if any,’ which it believes demonstrate the
absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 US. 317, 323 (1986)

(quoting Fed. R. Civ. P. 56(0)).

A fact is material if it could affect the outcome of the case. Anderson, 477 US. at 248.
A dispute is genuine “if the evidence is such that a reasonable jury could return a verdict for the
nonmoving party.” Id. The “evidence of the non-movant is to be believed, and all justiﬁable
inferences are to be drawn in his favor.” Id. at 255. “Credibility determinations, the weighing of
the evidence, and the drawing of legitimate inferences from the facts are jury functions, not those
of a judge,” on a motion for summary judgment. Id. However, if the non-movant’s “evidence is
merely colorable, or is not signiﬁcantly probative, summary judgment may be granted.” Id. at
249—50. The non-movant must present more than a “mere . . . scintilla of evidence” to avoid
summary judgment. Id. at 252. Indeed, “[c]onclusory allegations unsupported by factual data

will not create a triable issue of fact.” Pub. Health Research Grp. v. FDA, 185 F.3d 898, 908

(DC. Cir. 1999).

Where a party fails to sufﬁciently prove “an element essential” to that party’s case, there
is “no genuine issue as to any material fact.” Celotex, 477 US. at 322—23. Then, “[t]he moving
party is entitled to a judgment as a matter of law.” Id. (internal quotations omitted).

B. Analysis

Title VII requires that a plaintiff has suffered an adverse employment action. Ginger v.

District of Columbia, 527 F.3d 1340, 1343 (DC. Cir. 2008). Here, the alleged adverse

employment action was the denial of Mr. Ortiz-Diaz’s requests for lateral transfers. Mr. Ortiz-
Diaz must establish that the denial of his request for a transfer created a materially signiﬁcant
disadvantage in his working conditions. He has failed to meet this burden. In the DC. Circuit,

[a] plaintiff who is . . . denied a lateral transfer—~that is, one in which she suffers

no diminution in pay or beneﬁts—does not suffer an actionable injury unless there

are some other materially adverse consequences affecting the terms, conditions, or

privileges of her employment or her future employment opportunities such that a
reasonable trier of fact could conclude that the plaintiff has suffered objectively

tangible harm.

Stewart v. Ashcroft, 352 F.3d 422, 426 (DC. Cir. 2003) (quoting Brown v. Brody, 199 F.3d 446,
457 (DC. Cir. 1999)). Absent extraordinary circumstances not present here, a purely lateral
transfer does not amount to an adverse employment action. Medina v. Henderson, No. 98-5471,
1999 WL 325497, at *1 (DC. Cir. Apr. 30, 1999).

Mr. Ortiz-Diaz mischaracterizes the Agency’s no-cost transfer program when he refers to
it as a privilege of employment. He insists that a privilege of employment as an investigator is
the ability to move around the country as desired for personal reasons. But the privilege
accorded investigators was the ability to “request to be considered” for a position in a different
location if a vacancy is available. ECF 5-3 at 193—95 (Program Guidelines). Indeed, the
program guidelines state that “[i]t is important to emphasize that there are no guarantees that the
employee’s request will or should be approved.” Id. at 193. Mr. Ortiz-Diaz was permitted to
make a request to be considered, thus exercising the only privilege provided.

In fact, the record suggests that, if anything, Mr. Ortiz-Diaz would have suffered an
adverse employment action if he had been transferred. He has not alleged—not to mention
presented any evidence—that he lost pay, supervisory responsibilities, or job opportunities as a
result of the denials. See Am. Compl. The Agency avers that a position in Hartford or Albany

would have actually paid less than the position in Washington. ECF 5-4 (Decl. of Lester Davis)

at 62 (noting that “. . . Senior Special Agents (GS-l4) stationed with the Criminal Investigations

Division who have request reassignment to the ﬁeld as a Special Agent have been required to
accept a downgrade to Special Agent (GS-13)”). Mr. Ortiz—Diaz alleges that it was common to
maintain pay grades when transferred to the ﬁeld, but he provides no evidence in support of this
allegation. Indeed, a new position in Hartford or Albany arguably would have been
organizationally a demotion from Ortiz-Diaz’s position in Washington, DC, the headquarters
where the Inspector General and other senior staff are stationed. An employer’s denial of a
transfer request that would have resulted in a reduction in pay and the employee’s demotion
within the organization, without more, cannot constitute an adverse employment action.

Mr. Ortiz—Diaz’s contention that the denial of his transfer request constituted an adverse
employment action arises in part from the fact that he wished to live closer to his family. Such
subjective, personal disappointments do not meet the objective indicia of an adverse employment
action. Mr. Ortiz-Diaz does not cite——and the Court cannot locate—any case law suggesting that
“materially adverse consequences” include an employee’s personal preferences. Indeed, in the
cases cited by Mr. Ortiz-Diaz, the plaintiffs alleged something more than a personal preference

for a lateral position. Such allegations included “signiﬁcantly different—and diminished—

supervisory and programmatic responsibilities,” Czekalski v. Peters, 475 F.3d 360, 364 (DC.
Cir. 2007), or the denial of “a position with substantially greater supervisory authority,” Stewart,
352 F.3d at 427. “The [DC] Court of Appeals has consistently reafﬁrmed that . . . purely

subjective injuries  are not adverse actions.” Alexander v. T omlz‘nson, 507 F. Supp. 2d 2, 14

(D.D.C. 2007).

It follows that an employee’s subjective desire to relocate is “not the sort of job—related

attribute” that serves converts a lateral transfer into an adverse employment action. Id. at 14. In

Medina v. Henderson, the DC. Circuit held that an employee had not demonstrated that her
employer’s decision to relocate her from Denver to Washington, BC. was an adverse
employment decision because it would not “require a material change in appellant’s title, duties,
salary, beneﬁts, or working hours, or otherwise amount to a constructive demotion.” No. 98-
5471, 1999 WL 325497, at *1 (DC. Cir. Apr. 30, 1999). If an employer’s decision to force an
employee to move across the country is not, without more, an adverse employment decision, it is
unlikely that the reverse—denying an employee’s request to transfer across the country—would
be. Other Circuits to have directly considered this issue agree that an employee’s desire to live
in a certain city is a not a job-related attribute to be considered. See Williams v. RH. Donnelley,
Corp, 368 F.3d 123, 128 (2d Cir. 2004) (denial of plaintiffs request to transfer from New York
to Las Vegas, where plaintiff maintained a home, did not create a materially signiﬁcant
disadvantage in her working conditions as “[s]uch subjective, personal disappointments do not
meet the objective indicia of an adverse employment action”); Dilenno v. Goodwill Indus. 0f
Mid-E. Pa., 162 F.3d 235, 236 (3d Cir. 1998) (suggesting that the “desire to live in a certain city”
is not a job—related attribute that should be taken into account when determining whether a lateral
transfer was an adverse employment action).

Mr. Ortiz-Diaz argues that his “undisputed evidence further illustrates that a transfer . . .
[and] working speciﬁcally under Hispanic SAC Rene Febles, would have increased his
opportunities for promotion. It would certainly decrease the likelihood that he would fall victim

to McCarty’s discriminatory whims and as a result have his career curtailed or negatively
impacted.” Pl.’s Opp’n 14. However, the “materially adverse consequences” that he alleges are
purely speculative. His statement is not supported by any citation to the record, and it is far from

clear that Mr. Ortiz-Diaz has provided such evidence. Because Mr. Ortiz—Diaz’s argument that

his career would advance under the direction of Mr. Febles is highly speculative, it is insufﬁcient
to survive summary judgment. See Casey v. Mabus, 878 F. Supp. 2d 175, 186 (D.D.C. 2012)
(“The plaintiff’s claims that her reassignment had ‘fewer opportunities for job growth and
promotion,’ unsupported by any factual allegations, are speculative and likewise unavailing);
Edwards v. EPA, 456 F. Supp. 2d 72, 86 (D.D.C. 2006) (holding that the denial of an opportunity
“must have a discernible, as opposed to a speculative, effect on the terms, conditions, or
privileges of one's employment”); Forkkio v. T anoue, 131 F. Supp. 2d 36, 40 (D.D.C. 2001) aff’d
sub nom. Forkkio v. Powell, 306 F.3d 1127 (DC. Cir. 2002) (“Plaintiffs own belief” that a
reassignment was accompanied by a loss in stature or prestige is insufﬁcient to demonstrate an
adverse employment action).

Finally, Mr. Ortiz-Diaz argues that the Court already rejected the Agency’s claim that
denial of reassignment requests does not constitute adverse actions in its Memorandum Opinion
of August 16, 2013. Pl.’s Opp’n 14—15. The Court previously held that Mr. Ortiz-Diaz had met
his burden under Rule 12(b)(6) when he alleged that he was “denied transfer requests adversely
affecting his career opportunities.” ECF 11 at 6. The Court thus determined that Mr. Ortiz-Diaz
had alleged sufﬁcient facts to state a claim, because, as discussed above, the denial of a lateral
transfer does constitute an adverse employment action where career opportunities are affected.

Indeed, Mr. Ortiz-Diaz had alleged that returning to the ﬁeld “would have improved [his]
opportunity for promotion to Assistant or Special Agent in Charge position in a well-regarded
region.” Pl.’s Opp’n to Mot. Dismiss 13. However, Mr. Ortiz-Diaz faces a higher burden now,
and the Court has not previously considered whether he has presented evidence sufﬁcient for the
summary judgment phase. Mere allegations and speculative beliefs that a different supervisor

would treat him better and offer him more job opportunities is not sufﬁcient to survive at the

summary judgment phase. See Anderson v. Liberty Lobby, Inc., 477 US. 242, 252 (1986)

(ﬁnding non-movant must present more than a “mere . . . scintilla of evidence” to avoid
summary judgment); Pub. Health Research Grp. v. FDA, 185 F.3d 898, 908 (DC. Cir. 1999)
(“Conclusory allegations unsupported by factual data will not create a triable issue of fact”).
Because Mr. Ortiz-Diaz points to no evidence beyond his own speculation that he would have
had better career opportunities in a different city, he has failed to meet this higher burden.

III. MOTION TO COMPEL

The Court grants the Agency’s Motion for Summary Judgment notwithstanding Mr.
Ortiz-Diaz’s pending Motion to Compel. It has long been recognized that trial courts are vested
with broad discretion to manage the conduct of discovery. See, e. g., Brennan v. Local Union N0.
639, Int ’1 Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers, 494 F.2d 1092, 1100 (DC.
Cir. 1974); Fed. R. Civ. P. 26. It is within the sound discretion of the Court to postpone
discovery of issues relating to the merits of a case pending resolution of potentially dispositive
motions. Westminster Investing Corp. v. G. C. Murphy C0., 434 F.2d 521, 526 (DC. Cir. 1970).
The Court therefore withheld consideration of Ortiz-Diaz’s Motion to Compel until this point. In
light of the Motion for Summary Judgment, the Court sees no need for further discovery. In his
Motion to Compel, Mr. Ortiz-Dial does not request any information that would defeat summary
judgment. As such, “[p]rolongation of the controversy would be wasteful and useless.” Id.

As explained above, the Court grants Summary Judgment because Mr. Ortiz-Diaz has
failed to demonstrate that he has experienced an adverse employment action. None of the
information he seeks could possibly alter our conclusion. Instead, Mr. Ortiz-Diaz seeks
information related to comparators; for example, he seeks the identiﬁcation of all employees who

requested transfers and whether or not they were granted, all vacancy announcements, and all

communications “requesting and addressing the need of personnel.” Mot. Compel at 2-3. He
asks the Agency to “describe any facts in support of any defense asserted or to be asserted.” Id.
at 4. He seeks information regarding prior complaints of discrimination against supervisors
within the agency and the also documents relating to seasonal peer reviews of the Agency’s
investigations. Id. at 5—6. Finally, he seeks information relating to discriminatory statements
allegedly made in the workplace. Id. at 7-8.

But even if Mr. Ortiz-Diaz uncovered all that he hopes for in the above inquiries—that is,

evidence that all white employees were granted voluntary transfers while all non-white

employees were refused them, that discriminatory statements were rampant, that dozens of
complaints have been lodged—it would not alter the conclusion that his denial of a lateral
transfer was not an adverse employment decision. The Court therefore denies Mr. Ortiz-Diaz’s

Motion to Compel.

IV. CONCLUSION

Mr. Ortiz-Diaz has failed to offer any evidence beyond his own speculation that he
suffered an adverse employment action, so he has failed to show an essential element of his case.

As such, the defendant’s Motion for Summary Judgment is GRANTED. Because Mr. Ortiz-

Diaz does not seek any information in his Motion to Compel that would alter this conclusion, his
Motion to Compel is DENIED. Plaintiffs claims are DISMISSED. A separate order consistent
with this Opinion shall issue on this 18th day of December, 2014.

Signed December 18, 2014 by Royce C. Lamberth, United States District Judge.

10